DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/24/2020.  Claims 1- 20 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The objections to the specifications have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/24/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/24/2020.  These drawings are acceptable.

Specification
The substitute and/or amended specification filed 12/24/2020 is entered.

Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Senf, Jr et al. (US2012/0247138) and Wallace et al. (US2014/0208785) does not teach the device as recited, in particular “...a controller operably connected to at least the first power supply as well as the first sensor and the second power supply as well as the second sensor, the controller configured to monitor at least the first power supply and the second power supply, if a fault is detected in the first power supply, operate the transport refrigeration system from the second sensor,” when added to the other features claimed in independent Claim 1.

As per independent Claim 11, the prior art, Senf, Jr et al. (US2012/0247138) and Wallace et al. (US2014/0208785) does not teach the method as recited, in particular “...monitoring at least the first power supply and the second power supply, the first power supply as well as the first sensor and the second power supply as well as the second sensor operably connected to a controller, if a fault is detected in the first power supply, operate the transport refrigeration system from the second sensor,” when added to the other features claimed in independent Claim 11.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/Primary Examiner, Art Unit 3763